DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 22 March 2022.
Claims 1, 5, 9, 15, 16, and 22 have been amended and are hereby entered.
Claims 14 and 18 were previously canceled.
Claims 1-13, 15-17, 19-22 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-13, 15-17, 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 9 contain recitation of “send(ing) the verification results and the preauthorization results to the mobile device” for which inadequate support appears in the specification; Claim 15 contains recitation of “sending the suggested change to the prescription and the preauthorization results to the provider mobile device”, for which inadequate support appears in the specification.  
A search of the specification for “result” yields only one instance, at [0047], “the provider application 181 may receive and present a result of a verification of the prescription information 142 via a user interface 190”, which only appears to provide support for the portion of limitation pertaining to sending the verification results to the mobile device.  Figures 2-3 further support the limitation of sending verification results to the mobile device but do not show a preauthorization step.  Fig. 3 shows the verification result being sent to provider device at box 321; box 330 which occurs later shows “authorize insurance claim” which flows directly into “route to pharmacy device for fulfillment” and does not appear to involve sending the results of the insurance authorization step to the mobile device.  
Dependent claims 2-8, 10-13, 16-17, 19-22 inherit the deficiencies of their respective parent claims and are subsequently rejected. 


	Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 15-17, 19-22 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a machine (claims 1-8), a process (claims 9-13, 22), and a process (claims 15-17, 19-21). Claims 1-13, 22 recite steps of generating a prescription verification ruleset using past prescription information and wound images in a machine learning approach, receiving an image of a wound and prescription information, determining a measurement of the wound (Claim 9 and dependent claims), performing a verification on the prescription based on the machine learning analysis of the wound image using the prescription verification ruleset, obtaining a preauthorization for the medication from an insurance provider, sending the verification results and the preauthorization results to the mobile device, receiving a confirmation to fulfill the medication, and sending the prescription information to a pharmacy device for fulfillment.  Claims 15-17, 19-21 recite steps of receiving two images of a wound, determining a time period elapsed between the two images, determining by a comparison of the first image to the second image that the wound has not experienced an expected healing over the time period, implementing an action in response to this determination comprising suggesting a change to a prescription, obtaining a preauthorization for the medication from an insurance provider, sending the verification results and the preauthorization results to the mobile device, receiving a confirmation to fulfill the medication, and sending the prescription information to a pharmacy device for fulfillment (Step 1: Yes). 
These steps of Claims 1 and 9 of managing the generation of a ruleset for past prescription and wound images using machine learning, determining at least one measurement of the wound (Claim 9 only), verification of a prescription for an image of a wound and obtaining preauthorization to fill the prescription, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  Specifically, it amounts to managing an individual using a computer to generate a ruleset based on past prescription and wound image data, gathering information to perform a verification of a prescription for a wound and obtaining preauthorization to fulfill the prescription, and amounts to managing personal behavior or relationships or interactions between people. These steps of Claim 15 of managing the comparison of two different images taken at different times to determine if a new prescription is needed and obtaining preauthorization to fill the prescription, includes methods of organizing human activity.  Specifically, it amounts to managing an individual comparing two images of a wound taken at different time periods, determining if the expected healing has occurred to determine if a new prescription is needed and obtaining preauthorization to fill the prescription, and amounts to managing personal behavior or relationships or interactions between people.  If a claim limitation, under its broadest reasonable interpretation, covers the method of organizing human interaction but for the recitation of generic computer components, then it falls with the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-8, 10-13, 22, 16-17,19-22,  reciting particular aspects of how to manage an individual performing a verification of a prescription for a wound and obtaining insurance preauthorization to fill the prescription, and how to manage an individual performing a comparison of two wound images taken at different time in order to determine if a new prescription is needed and obtaining insurance reauthorization to fill the prescription).
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: 
Amount to mere instructions to apply an exception (such as recitation of an at least one computing device and at least one application… that causes the at least one computing device to… amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0010], see MPEP 2106.05(f))
 Add insignificant extra-solution activity to the abstract idea (such as recitation of receiving image(s) of a wound from a mobile device (Claim 1, 9, 15), receiving prescription information from a mobile device (claim 1, 9), receiving a confirmation to fulfill the medication from the mobile device (Claim 1, 9, 15); amount to mere data gathering; recitation of sending the verification results and the preauthorization results to the mobile device (claim 1, 9), sending the suggested change to the prescription and the preauthorization results to the mobile phone (Claim 15), sending the prescription information to a pharmacy device for fulfillment (Claims 1, 9, 15) amounts to insignificant application, see MPEP 2106.05(h))
Dependent claims recited additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim 3-8, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 6, 12, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 16, 17, additional limitations which add insignificant extra-solution, Claims 2, 10, 11, 13, 21, 22 additional limitations which generally link the abstract idea to a particular technological environment or field of use.) Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving and capturing images, receiving prescription information, outputting information to a display, receiving a confirmation to fulfill the medication from the mobile device, sending verification results and authorization results to the mobile device, sending the prescription information to a pharmacy device for fulfillment, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)) 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 6, 7, 8, 12, 13, 16, 17, , e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 3, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  (Step 2B: No)
	Dependent claims 2-8, 10-13, 16-17, 19-22, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
		For the reasons stated, Claims 1-13, 15-17, 19-22 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US Publication 20170053073) in view of van Tuyl et al (US Publication 20180240552A1), further in view of Ford et. al. (US Publication 20150205936). 

Regarding claim 1, Allen discloses the following: 

	A system, comprising: at least one computing device (See [0010], a system for treating a tissue site may include a computer processing system); and at least one application executable in the at least one computing device, wherein when executed the at least one application causes the at least one computing device to at least (see [0024], Fig. 1A is a schematic diagram of an example embodiment of a therapy network that can support a wound management application):	
	receive at least one image of a wound from a mobile device ([0041], “Mobile device is also shown, with an image capture device, which may be utilized to capture and image of the tissue site in a photograph. The captured image may then be transmitted from the image capture device to the mobile device”)
	receive prescription information from the mobile device, […the prescription information comprising a medication…] ([0052], “The therapy orders module 512 may provide the integrated ability to place orders for treatment equipment and disposables based on the type of therapy regimen prescribed for a given wound site. The therapy orders module 512 may include a patient information module 532 and electronic prescription module 534. The patient information module 532 may provide the personal information for a patient, which may be used for verifying and processing prescriptions for one or more therapy protocols. The electronic prescription module 534 may provide an interface for a clinician to prescribe therapy regimens, such as V.A.C.® Therapy, directly through the wound management application”).
	send the verification results […and the preauthorization results…] to the mobile 
device ([0052] “The patient information module 532 may provide the personal information for a patient, which may be used for verifying and processing prescriptions for one or more therapy protocols”; [0044] discloses the system may be implemented on a mobile device with an electronic display)
	Allen does not explicitly teach the following, but van Tuyl, which is directed to a system for using a clinical intelligence engine to implement treatment plans, does teach the following: 
generate a prescription verification ruleset by processing a set of past prescription information and a set of […wound images…] using a machine learning approach ([0072] “FIGS. 3A-3B illustrate example processes for managing treatment plans, according to some embodiments of the disclosure. FIG. 3A shows a method 300 for managing a treatment plan for a client 122 and generating recommendations of new and/or improved clinical rules based on analysis of at least the results data received from implementation of the treatment plans across a plurality of clients”; where [0010] teaches “embodiments of the present disclosure may leverage Artificial Intelligence (AI) machine learning capabilities to enhance and expand a clinical knowledge base in using data/information feedback from clinical applications of treatment plans”; [0014] “In one or more embodiments, the clinical rule recommendations are generated by an outcome analysis engine based at least in part on the results received from implementation of the treatment plan performed on a plurality of patients, the outcome analysis engine comprising a machine learning system analyzing at least the results received from the implementation of the treatment plan and external data sources comprising structured and unstructured data. The machine learning system implements a deep learning algorithm for generating the clinical rule recommendations”). 
perform a verification on the prescription information based at least in part on a machine learning analysis of the at least one image using the prescription verification ruleset ([0083] “The decision engine 130 may verify that the revised treatment plans are within guidelines specified within the clinical knowledge base 140 for the particular client. The expert system configured within the decision engine 130 may perform the necessary verification and validation of the revised treatment plan to ensure it is within the guidelines for the client 122” where [0010] teaches “embodiments of the present disclosure may leverage Artificial Intelligence (AI) machine learning capabilities to enhance and expand a clinical knowledge base in using data/information feedback from clinical applications of treatment plans”, [0079] teaches that the clinical knowledge base contains clinical rules, and [0072] teaches creation of clinical rules, e.g., a ruleset (generating recommendations of new/improved clinical rules based on results data received from implementation of treatment plans). 
Allen teaches a system that receives wound images and prescription information, verifies the prescription information based on the image, and generates a user interface displaying information to the user, but does not teach that past prescription information and a set of wound images are used in a machine learning approach to generate a prescription verification ruleset. Van Tuyl teaches using past treatment plan data including results in a machine learning approach to generate clinical rules.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Allen with these teachings of van Tuyl to incorporate van Tuyl’s machine learning to generate rules based on past prescription information (treatment plans) and client information (e.g., the wound images of Allen), and to use the generated rules to verify the prescription information (treatment plan) based in part on machine learning analysis of an image of Allen, with the motivation of using machine learning for analyzing the results data and developing additional clinical rules which may improve the efficacy of the treatments (van Tuyl at [0056]) and to verify the treatment plan to provide a more effective treatment plan that better matches the intended treatment goals (van Tuyl [0049]). 
	Allen teaches use of a system involving that involves receiving images of a wound and verifying a prescription for it, but does not teach that machine learning is utilized in this process to generate a ruleset.  Van Tuyl teaches using a machine learning algorithm to analyze previous treatment outcomes for a plurality of patients with a particular medical condition but does not specifically teach that the system involves images of wounds/analysis of wound images and pertains to wound healing. The prior art of Tuyl differs from the claim by the substitution of “prescription” rules of Allen for Tuyl’s “clinical rules” rules based on results of a treatment plan, and substitution of wound images of Allen for Tuyl’s treatment plan outcomes/results.  The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable. (KSR Rationale B)
	Allen/van Tuyl do not explicitly teach the following, but Ford, which is directed to a system for prescription management, does teach: 
	[…the prescription information comprising a medication…] ([0003] teaches that the system is used with “drug prescriptions”).  
	Allen discloses prescription information comprising wound care therapies such as dressings ([0004]) and V.A.C. Therapy ([0007]) but does not explicitly teach that the prescription comprises a medication.  Ford teaches prescription information comprising a drug which reads on the broadest reasonable interpretation of “medication”. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Ford with teaching of Allen since the combination of the two references is merely simple substitution of one known element for another producing a predictable result.   Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of a drug prescription of Ford for the prescription comprising a wound dressing or VAC therapy of the Allen reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR rationale B).

	Allen/van Tuyl do not explicitly teach the following, but Ford, which is directed to a system for prescription management, does teach:	
	obtain a preauthorization for the medication from an insurance provider ([0011] “The method may further include receiving, by the prescription management server, a prior authorization approval of the insurance payer from the insurance payer processor server”; 
	send […the verification results and…] the preauthorization results to the mobile 
device ([0011] “The method may further include receiving, by the prescription management server, a prior authorization approval of the insurance payer from the insurance payer processor server and notifying, by the prescription management server, the user of the prior authorization approval”);
	receive a confirmation to fulfill the medication from the mobile device; and send the prescription information to a pharmacy device for fulfillment  ([0071] “The method 300 subsequently advances to block 378 in which the prescription management server 102 determines whether the user would like to order the prescription. If so, the method 300 advances to block 380 in which the prescription management server 102 transmits the proscription and approved prior authorization (if required) to a pharmacy selected by the user of the client computing device 104” – if the prescription is transmitted to pharmacy, it reads on a confirmation being received to fulfill the medication)
Allen/van Tuyl teach a system that receives wound images and prescription information, generates a prescription verification ruleset using past treatment (prescription) data and wound images using machine learning, and verifies the prescription information based at least in part on a machine learning analysis of the image using the ruleset, but do not explicitly teach that a preauthorization is obtained for the medication from an insurance provider, the preauthorization results are sent to the mobile device, a confirmation is received from the device to order the medication, and the prescription information is sent to a pharmacy for fulfillment. Ford teaches these limitations. 
	Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Allen/van Tuyl with these teachings of Ford, to incorporate a step of obtaining a preauthorization for a medication from insurance and relaying the approval to the mobile device, because a patient may be unaware that his insurance may require a prior authorization before a prescription can be filled, and this lack of knowledge could delay a patient in filling a prescription (Ford [0004]); and to receive a confirmation to order the medication from the mobile device and send the prescription information to a pharmacy for fulfillment, with the motivation of facilitating management of drug prescriptions for the user (Ford [0071]).  

Regarding claim 2, Allen/van Tuyl/Ford teach the limitations of claim 1. Allen further discloses: 
	wherein the verification confirms whether the prescription information corresponds to the wound depicted in the at least one image (See Paragraph 0052, the therapy orders module may provide the integrated ability to place orders for treatment equipment and disposables based on the type of therapy regimen prescribed for a given wound site.) 

Regarding claim 4, Allen/van Tuyl/Ford teach the limitations of claim 1. Allen further discloses:
	wherein when executed the at least one application further causes the at least one computing device to at least generate shipping requirements of pharmaceutical product described in the prescription information (See Paragraph 0052, The prescription order may then be processed by the appropriate team to verify patient information and ship to location(s). The order processing module may be configured to communicate with suppliers of therapy products, such as the products disbursement center or various external product vendors.)

Regarding claim 6, Allen/van Tuyl/Ford teach the limitations of claim 1. Allen further discloses:  	
	receive at least one subsequent image of the wound from a patient mobile device (See Paragraph 0041, “Mobile device is also shown, with an image capture device, which may be utilized to capture and image of the tissue site in a photograph. The captured image may then be transmitted from the image capture device to the mobile device”. Also See Paragraph 0042, “As previously discussed, the image capture device may be used to capture images of one or more wounds of a patient. As also previously mentioned, the image capture device may be a three-dimensional camera connected to a mobile device”.)
	determine a time period that has elapsed between the at least one image and the at least one subsequent image (See Paragraph 0042, “Additionally, the image capture device may be used to capture images of the tissue site over time, in order for clinician….to properly monitor how well the tissue site is healing. See Paragraph 0057, “In the situation where a returning patient with one or more wounds is being assessed in accordance with step 609, following the assessment of each wound of a patient being monitored, the determination may be made whether healing of the respective wounds is progressing according to an appropriated timeline” – comparing to an appropriated timeline infers the elapsed time is known)
	determine by a comparison of the at least one subsequent image to the at least one image that the wound has not experienced an expected healing over the time period (See Paragraph 0042, “Additionally, the image capture device may be used to capture images of the tissue site over time, in order for clinician….to properly monitor how well the tissue site is healing”. See Paragraph 0057, “The outcomes management module 540 may include a variety of capabilities related to tracking wound healing progression data, which may include data related to wound descriptors, wound measurements, wound images, therapy status, and other appropriate clinical notes. For example, in some embodiments, the outcomes management module 540 may communicate with the wound data module 518 in order for comparing beginning wound dimensions and descriptions with periodic measurements and descriptions taken following periods of administered therapy.  In the situation where a returning patient with one or more wounds is being assessed in accordance with step 609, following the assessment of each wound of a patient being monitored, the determination may be made whether healing of the respective wounds is progressing according to an appropriated timeline”). 
	implement at least one action in response to determining that the wound has not experienced the expected healing over the time period (See Paragraph 0057, In the situation where a returning patient with one or more wounds is being assessed in accordance with step 609, following the assessment of each wound of a patient being monitored, the determination may be made whether healing of the respective wounds is progressing according to an appropriate timeline, as shown in step 613. The clinician may make one or more of these determinations, or alternatively, in some embodiments, the wound management application may make a determination for each wound based on the inputs received for each wound… Should the determination be made that one or more wounds is not healing appropriately, or a further condition or complication is presented, an alert may be routed by the wound management application to an assigned sales or clinical representative, as shown in step 615.)

Regarding claim 7, Allen/van Tuyl/Ford disclose the limitations of claim 1. Allen further discloses:
	wherein when executed the at least one application further causes the at least one computing device to at least send a notification to a patient indicating a fulfillment status of a prescription corresponding to the prescription information (See Paragraph 0029, The wound dressing product orders may then be communicated to the products disbursement center, which may complete fulfillment of the orders to either the clinician, the sales representative, or in some cases directly to a patient.)

Regarding claim 8, Allen/van Tuyl/Ford disclose the limitations of claim 1. Allen further discloses:
	wherein when executed the at least one application further causes the at least one computing device to at least send a compliance verification request to a patient requesting that use of a prescription corresponding to the prescription information be verified (See Paragraph 0062, “The sales representative may also send messages through a GUI, to either or both the clinician and patient, for providing specific instructions or advice regarding proper use of the appropriate dressing materials”). 

Regarding claim 9, Allen/van Tuyl/Ford teach the limitations of Claim 1.  Claim 9 recites the same or substantially similar limitations as Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 9.  The only differences are below. 

Claim 9 recites the following additional limitation, which is also taught by Allen: 
	determining at least one measurement of the wound by analyzing the at least one image ([0045] “the patient data 408 may display data relating to physical measurements of one or more wounds for a given patient, such as length, width, depth, circumference dimensions, as well as others”). 
Claim 9 recites the following additional limitation, which is also taught by Ford:  
	send the at least one image, the at least one measurement, and the prescription information to a pharmacy computing device 
via a network  ([0071] “The method 300 subsequently advances to block 378 in which the prescription management server 102 determines whether the user would like to order the prescription. If so, the method 300 advances to block 380 in which the prescription management server 102 transmits the prescription and approved prior authorization (if required) to a pharmacy selected by the user of the client computing device 104”. 
	Allen/van Tuyl teach a system that receives wound images and prescription information, generates a prescription verification ruleset using past treatment (prescription) data and wound images using machine learning, and verifies the prescription information based at least in part on a machine learning analysis of the image using the ruleset, but do not explicitly teach that  the image, measurement and prescription information are sent to a pharmacy for fulfillment. Ford teaches this 
	Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Allen/van Tuyl with these teachings of Ford, to incorporate a step of sending the image, wound measurement, and prescription information to a pharmacy for fulfillment, with the motivation of facilitating management of drug prescriptions for the user (Ford [0071]).  
	Ford may not teach transmitting the at least one image and the at least one measurement to a pharmacy computing device via a network, but Allen teaches the elements of at least one image captured via a mobile device ([0041]) and a measurement of a wound ([0045]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Allen with teaching of Ford to send the image, the measurement, and the prescription information to the pharmacy, since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the image and measurement of Allen for the prescription information of Ford. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR rationale B)

Regarding claim 11, Allen/van Tuyl/Ford teach the limitation of claim 9. Allen further discloses:
	wherein the at least one measurement includes a depth of the wound (See Paragraph 0037, A wound dimensions field may allow for dimensions of the wound to be entered, including length, width, and depth of the wound.)


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 20170053073) in view of van Tuyl (US Publication 20180240552A1), further in view of Ford et. al. (US Publication 20150205936), further in view of Steurer et al (US Publication US20190392953A1). 

Regarding claim 3, Allen/van Tuyl/Ford teach the limitations of claim 1. van Tuyl further teaches 
the verification applies at least one rule generated from past prescriptions associated with the at least one parameter from the prescription generation ruleset ([0072] “FIGS. 3A-3B illustrate example processes for managing treatment plans, according to some embodiments of the disclosure. FIG. 3A shows a method 300 for managing a treatment plan for a client 122 and generating recommendations of new and/or improved clinical rules based on analysis of at least the results data received from implementation of the treatment plans across a plurality of clients” – data received from implementation of the treatment plans across clients reads on “past prescriptions”; [0083] “The decision engine 130 may verify that the revised treatment plans are within guidelines specified within the clinical knowledge base 140 for the particular client. The expert system configured within the decision engine 130 may perform the necessary verification and validation of the revised treatment plan to ensure it is within the guidelines for the client 122”; where [0010] teaches “embodiments of the present disclosure may leverage Artificial Intelligence (AI) machine learning capabilities to enhance and expand a clinical knowledge base in using data/information feedback from clinical applications of treatment plans”; [0014] “In one or more embodiments, the clinical rule recommendations are generated by an outcome analysis engine based at least in part on the results received from implementation of the treatment plan performed on a plurality of patients, the outcome analysis engine comprising a machine learning system analyzing at least the results received from the implementation of the treatment plan and external data sources comprising structured and unstructured data; [0079] teaches that the clinical knowledge base contains clinical rules, and [0072] teaches creation of clinical rules, e.g., a ruleset (generating recommendations of new/improved clinical rules based on results data received from implementation of treatment plans).
Allen/van Tuyl/Ford teach a system that receives wound images and prescription information, verifies the prescription information based on the image, generates a prescription verification ruleset, performs a verification on the prescription information based at least in part on a machine learning analysis of the image using the prescription verification ruleset and generates a user interface displaying information to the user. Allen does not teach that the verification applies to at least one rule generated from the past prescriptions associated with the at least one parameter from the prescription verification ruleset, but Van Tuyl does teach this.  
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Allen/van Tuyl with these teachings of van Tuyl  to use a verification applying to at least one rule generated from the past prescriptions associated with at least one parameter from the prescription verification ruleset, with the motivation of verifying the treatment plan provides a more effective treatment plan that better matches the intended treatment goals (van Tuyl [0049]). 
Allen/van Tuyl/Ford do not teach extraction of a parameter to characterize the wound. However, Steurer teaches: 
wherein the machine learning analysis extracts at least one parameter characterizing the wound from the at least one image, ([0094] “Lesion features are determined by extraction of characteristics from the image, such as lesion color, lesion elevation, cracks, bleeding, etc., using latest computer vision techniques, and DL using CNN. Pre-stored and/or pre-analyzed images were/are used to train the DL components”) 
Allen/van Tuyl teach a system that obtains a wound image and prescription and uses a prescription verification ruleset to verify the prescription, in which the system observes a feature of the wound. However, Allen/Tuyl do not teach that machine learning is used to extract at least one parameter characterizing the wound from the image, but Steurer does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Allen/van Tuyl to include at least one parameter characterizing the wound that was extracted via machine learning, as taught by Steurer, with the motivation of matching extracted features to certain characteristic criteria to make a specific diagnosis by the algorithm and generate a treatment summary (Steurer [0094]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 20170053073) in view of van Tuyl (US Publication 20180240552A1), further in view of Ford et. al. (US Publication 20150205936), further in view of Schoenfeld (US 20130053677).

Regarding claim 5, Allen/van Tuyl/Ford teach the limitations of claim 1. Allen further discloses: 
	wherein when executed the at least one application further causes the at least one computing device to at least generate a three-dimensional model of the wound based at least in part on the at least one image; (See Allen Paragraph 0037, A wound dimensions field may allow for dimensions of the wound to be entered, including length, width, and depth of the wound. The wound dimensions may be either manually entered into the wound dimensions field or alternatively may be automatically determined by the wound management application based on three-dimensional analysis of the wound images.) 
Allen discloses a three-dimensional model from analysis of wound, but does not expressly disclose the model displayed on a user interface. However Schoenfeld teaches:
the three-dimensional model being displayed in a user interface;(See Fig. 19 and paragraph 0089, Fig. 19 illustrates a GUI of a management system for patient scans and of various planar view scans of the left and right foot.) 	
Allen discloses generating a 3-D model of the wound based on the at least one image, but does not explicitly teach that the model is displayed on a user interface.  Schoenfeld teaches displaying 3D models on a GUI. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Allen/van Tuyl/Ford to include a GUI display of the three-dimensional model of Schoenfeld. This modification would allow for a complete three-dimensional view of the model so the maps may be rotated in 360 degrees, zoomed, displayed in the full screen, and displayed in at least one of wire frame, solid textured, surface and topographical views on a GUI of the image processing facility. The map may be magnified to enable the viewing of a particular abnormality or pathology (See Schoenfeld, paragraph 0038)

Claims 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 20170053073) in view of van Tuyl (US Publication 20180240552A1), further in view of Ford et. al. (US Publication 20150205936), further in view of Wu et al. (US20150150457). 

Regarding claim 10, Allen/van Tuyl/Ford teach the limitations of claim 9. Allen discloses determining at least one measurement of the wound by analyzing the at least one image, but does not expressly disclose determining measurements from wound images having known measurements. However, Wu teaches: 

	wherein determining at least one measurement of the wound is further based at least in part on a rule generated from a set of wound images having known measurements (See Paragraph 0106, In this process, after extracting the wound border, the wound tissue can be classified into granulation, and/or slough, and/or eschar tissues. A tile-based multi-class Support Vector Machine (SVM) classifier can be used to automate the task. The SVM may be trained on 100 images of different wounds, each providing hundreds of tiles to learn the features for the classifier.)
	Allen/van Tuyl/Ford teach a system that obtains a wound image and determines at least one measurement of the wound by analyzing the wound image, but do not teach that at least one measurement is determined based on a rule generated from a set of wound images having known images. Wu does teach this.    
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify combined teachings of Allen/van Tuyl/Ford with a rule of measurement of Allen to include the method of measurement of Wu to allow for images to be more accurately mapped onto the 3D structure data, and accurate wound dimensions can be computed (Wu [0094]).  

Regarding claim 12, Allen/van Tuyl/Ford disclose the limitation of claim 9. Allen discloses generating a three-dimensional model and sending the information out to external factors, such as a pharmacy, but does not expressly disclose receiving the model back and displaying the model via mobile device. However Wu teaches: 
	receiving a three-dimensional model of the wound from the pharmacy computing device, the three-dimensional model being generated based at least in part on the at least one image (See Paragraph 0072 – 0073, Using the mobile device and the associated imaging sensor and the structure sensor functionalities, 2D and 3D information of a wound is captured by the mobile device. The practitioner enters information via the mobile device to augment the imaging information obtained from the patient. In an alternative embodiment, the practitioner can enter the information via a different interface from the mobile device, which captures the imaging information. Also see paragraph 0076, processing performed at the server, using the information obtained from the imaging sensor and the structure sensor.)
	rendering the three-dimensional model for display by the mobile device (See Fig 12, and Paragraphs 0113-0115, The information populating this interface is either generated within the mobile device or sent to the mobile device or an alternative device from the server. The interface displays the color image and provides the user with the ability to mark the wound by selecting toggle and to mark the background by selecting toggle. Once this processing is complete, and the result of the processing obtained, a minimal enclosing rectangle is displayed and the wound measurements are shown.)
	Allen/van Tuyl/Ford teach generating a three-dimensional model and sending the information out to external factors, such as a pharmacy, but do not expressly disclose receiving the model back and displaying the model via mobile device. Wu teaches this limitation. 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the generating and sending of a three-dimensional model of Allen to include receiving the three-dimensional model and displaying on mobile device of WU to allow information together with other visual features of the wound to be integrated to support clinical decisions (Wu [0118]). 
	Wu describes doing remote analysis of images captured from a mobile device which is displayed back to the mobile device (See Wu, [0072], [0076], [0113]-[0115).  Allen describes use of electronic prescription communicated to suppliers of therapy products (e.g., pharmacy, see Allen, [0052]). Substituting the server of Wu with a pharmacy server as in Allen amounts to an obvious simple substitution of known elements. The prior art differs from the claim by the substitution of some components. The substituted components were known. The technical ability existed to substitute the components as claimed and the result of the substitution is predictable. (KSR B)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 20170053073) in view of van Tuyl (US Publication 20180240552A1), further in view of Ford et. al. (US Publication 20150205936), further in view of Budman et. al. (US Publication 20180279943A1), further in view of Wu et al. (US Publication 20150150457). 

Regarding claim 13, Allen/van Tuyl/Ford do not teach the following, but Budman, which is directed to a system and method for characterizing skin damage conditions via images and video, does teach: 
	wherein the at least one image comprises a video ([0015] “the embodiments disclose a system or method of collecting an image, video of and data about a human skin damage condition at the point of care, including but not limited to chronic wounds, acute wounds…”)
 	Allen teaches obtaining images of a wound via a mobile device, but do not teach that the images are video.  Budman teaches using video of skin damage conditions such as wounds.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Budman with teaching of Allen since the combination of the two references is merely simple substitution of one known element for another producing a predictable result.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the video images of a wound of Budman for the camera-captured images (e.g., photographs) means of Allen. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR rationale B).
	Allen/van Tuyl/Ford do not teach the following, but Wu, which is directed to a method and system of wound assessment that utilizes images captured by a user, does teach: 	
	and the method further comprises directing a user of the mobile device to capture the video of the wound by moving the camera of the mobile device about the wound along a particular trajectory (See Paragraph 0066, “When obtaining the image information the 3D information using the imaging sensor and the structure sensor, an on-screen guide can be provided which directs the image obtaining the user to take the best possible picture”; “In addition, the guide can direct the user, for example, to more up or down or left or right in addition to information regarding lighting and tilt”). 
	Allen discloses images received from a mobile device/three-dimensional camera, but does not expressly describe directing a user to capture images. Wu does teach providing directions to a user to capture images.  
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the combined teachings of Allen/van Tuyl/Ford/Budman with these teachings of Wu, to provide directions to the user taking the video of the wound by moving the camera in a particular way, with the motivation of directing the user and alerting the user regarding whether the device is at the most optimal position for capturing the image (Wu [0066]). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US Publication 20170053073) in view of van Tuyl et al (US Publication 20180240552A1), further in view of Ford et. al. (US Publication 20150205936), further in view of Schaffer (US Publication 20100280847A1). 

Regarding Claim 22, Allen/Van Tuyl/Ford teach the limitations of Claim 9 but do not teach the following.  Schaffer, which is directed to detection of errors in a clinical decision support system engine, does teach: 
	determining that a verification issue exists based on a comparison of the at least one image of the wound and a machine learning analysis of a plurality of wound images and past prescriptions ([0010] “an electronic clinical decision support system (CDSS) is disclosed, comprising: an inference engine configured to generate clinical decision recommendations for a patient based on information pertaining to the patient, the inference engine comprising rules developed by a plurality of medical experts and codified into software; an electronic outliers detector configured to detect outlier cases that are probative of a potential flaw in the inference engine”; [0030] “The operational portion 10 further includes outlier detector 52, whose purpose is to identify “outlier” cases, which are a subset of the patient cases processed by the operational CDSS portion 10 that are detected as having a substantial possibility of being probative of possible flaws in the inference engine 20”; [0031] “The term “a flaw in the inference engine” is to be broadly construed as encompassing any error in the CDSS rules database 16, any error in the codification of these rules into software, as well as any error in look-up tables or other reference information contained in the CDSS database 22 and by the inference engine 20 in generating the clinical decision recommendation”; [0022] teaches inclusion of machine learning technology to automatically adjust rules to improve system behavior).  
	Allen/van Tuyl/Ford teach a system that generates a prescription verification ruleset by processing a set of past prescription information and set of wound images using ML, receives images of a wound, determines measurements of the wound, receives prescription information for treating the wound, and verifies the prescription information, but do not teach that the system determines when a verification issue arises.  Schaffer teaches a system used in clinical decision support which detects errors.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Allen/van Tuyl/Ford with these teachings of Schaffer, so that the system of Allen/van Tuyl/Ford determines when a verification issue has occurred, with the motivation of singling out and identifying a flaw in a specific rule or rule portion (Schaffer [0005]) and to generate a report of the outlier cases that are probative of a potential flaw in the system (Schaffer [0010]). 
Schaffer teaches a system that utilizes rules to assist with clinical decision support, in which the system is capable of detecting an error or flaw (e.g., an issue).  Schaffer does not teach that the error is detected based on comparing an image of a wound and machine learning analysis of a plurality of wound images and past prescriptions. The combination of Allen/van Tuyl/Ford as shown in Claim 9 teaches verification of a prescription for a wound image based on a ruleset generated by processing past prescription information and past wound images using ML. The prior art of Schaffer differs from the claim by the substitution the types of issues it is detecting (as taught by Allen/van Tuyl/Ford).  The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.

Claims 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US Publication 20170053073) in view of HinKamp (US Publication 20130262155A1), further in view of Ford et. al. (US Publication 20150205936).

Regarding claim 15, Allen discloses 

	receiving a first image of a wound from a provider mobile device; ([0041], “Mobile device is also shown, with an image capture device, which may be utilized to capture and image of the tissue site in a photograph. The captured image may then be transmitted from the image capture device to the mobile device”; [0039], “The wound images displayed in the wound images field may be images taken by an number of individuals, such as one or more health care providers, the consult owner, or even the patient” – reads on first image is from provider); 
	receiving a second image of the wound from a patient mobile device; ([0039], “The wound images displayed in the wound images field may be images taken by an number of individuals, such as one or more health care providers, the consult owner, or even the patient” – reads on second image is from patient; [0041], “Mobile device is also shown, with an image capture device, which may be utilized to capture and image of the tissue site in a photograph. The captured image may then be transmitted from the image capture device to the mobile device”; [0042] “Additionally, the image capture device 302 may be used to capture images of the tissue site 106 over time, in order for a clinician, sales representative, clinical representative, or other interested party to properly monitor how well the tissue site 106 is healing” – taking images over time of the same site infers a second image has been received)
	determining a time period that has elapsed between the first image and the second image ([0042] “Additionally, the image capture device may be used to capture images of the tissue site over time, in order for clinician….to properly monitor how well the tissue site is healing”; [0057], “In the situation where a returning patient with one or more wounds is being assessed in accordance with step 609, following the assessment of each wound of a patient being monitored, the determination may be made whether healing of the respective wounds is progressing according to an appropriated timeline” – determining of healing progress according to a timeline infers the elapsed time period between images is known);	
	determining by a comparison of the first image to the second image that the wound has not experienced an expected healing over the time period ([0057], “In the situation where a returning patient with one or more wounds is being assessed in accordance with step 609, following the assessment of each wound of a patient being monitored, the determination may be made whether healing of the respective wounds is progressing according to an appropriated timeline. The clinician may make one or more of these determinations, or alternatively, in some embodiments, the wound management application may make a determination for each wound based on the inputs received for each wound, such as wound dimensions or images, as part of step 609. The wound management application may also allow for the clinician to enter clinical progress reports (CPRs)…Should the determination be made that one or more wounds is not healing appropriately, or a further condition or complication is presented, and alert may be routed by the wound management application an assigned sales, or clinical representative”); 
	 implementing at least one action in response to determining that the wound has not experienced the expected healing over the time period. ([0057], “The clinician may make one or more of these determinations, or alternatively, in some embodiments, the wound management application may make a determination for each wound based on the inputs received for each wound.. Should the determination be made that one or more wounds is not healing appropriately, or a further condition or complication is presented, an alert may be routed by the wound management application to an assigned sales or clinical representative, as shown in step 615” – routing an alert to a sales/clinical representative reads on implementing at least one action)
	Allen does not explicitly disclose the following, but HinKamp, which is directed to a system of collecting medical information through mobile devices, does teach the following: 
	the at least one action comprising a change to a prescription ([0028] teaches that in response to undesired status of a patient, “The system could analyze age, weight, height, kidney function, gender, and genotype as well as heart risks, and recommend new medication or a change in dose of old medication”). 
Allen teaches a system of receiving two images of a wound, determining a time period that has elapsed, determining by comparing the images that the wound has not experienced an expected amount of healing, and implementing at least one action in response, but does not teach that the one action involves a change to a prescription.  HinKamp does teach an action comprising a change to a prescription. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Allen with these teachings of HinKamp, to recommend a change to a prescription when the desired result/outcome is not achieved, with the motivation of collecting health information from the user to identify trends and make appropriate medication recommendations (HinKamp [0028]). 
	Allen/HinKamp do not teach the following, but Ford, which is directed to a system for prescription management, does teach: 
	obtain a preauthorization for the […suggested change to the prescription…] from an insurance provider ([0011] “The method may further include receiving, by the prescription management server, a prior authorization approval of the insurance payer from the insurance payer processor server”; 
	sending […the suggested change to the prescription…] the preauthorization results to the mobile 
device ([0011] “The method may further include receiving, by the prescription management server, a prior authorization approval of the insurance payer from the insurance payer processor server and notifying, by the prescription management server, the user of the prior authorization approval”);
	Ford teaches obtaining a preauthorization for a prescription drug from an insurance provider and sending the prescription preauthorization results to the mobile device, but does not teach that it is a suggested change to a prescription drug for which the preauthorization is obtained and sent to the mobile device.  HinKamp does teach making a change to a prescription.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of HinKamp with teaching of Ford since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the change in a prescription of HinKamp for the prescription of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR rationale B)
	receive a confirmation to fulfill the medication from the provider mobile device “The method 300 subsequently advances to block 378 in which the prescription management server 102 determines whether the user would like to order the prescription. If so, the method 300 advances to block 380 in which the prescription management server 102 transmits the proscription and approved prior authorization (if required) to a pharmacy selected by the user of the client computing device 104” – if the prescription is transmitted to pharmacy, it reads on a confirmation being received to fulfill the medication); and 	sending the prescription information to a pharmacy device for fulfillment  ([0071] “The method 300 subsequently advances to block 378 in which the prescription management server 102 determines whether the user would like to order the prescription. If so, the method 300 advances to block 380 in which the prescription management server 102 transmits the proscription and approved prior authorization (if required) to a pharmacy selected by the user of the client computing device 104” – if the prescription is transmitted to pharmacy, it reads on a confirmation being received to fulfill the medication)
Allen/HinKamp teach a system of receiving two images of a wound, determining a time period that has elapsed, determining by comparing the images that the wound has not experienced an expected amount of healing, and implementing at least one action in response involving a change to a prescription, but do not explicitly teach that a preauthorization is obtained for the medication from an insurance provider, the preauthorization results are sent to the mobile device, a confirmation is received from the device to order the medication, and the prescription information is sent to a pharmacy for fulfillment. Ford teaches these limitations. 
	Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Allen/HinKamp l with these teachings of Ford, to incorporate a step of obtaining a preauthorization for a medication from insurance and relaying the approval to the mobile device, because a patient may be unaware that his insurance may require a prior authorization before a prescription can be filled, and this lack of knowledge could delay a patient in filling a prescription (Ford [0004]); and to receive a confirmation to order the medication from the mobile device and send the prescription information to a pharmacy for fulfillment, with the motivation of facilitating management of drug prescriptions for the user (Ford [0071]).  

Regarding claim 16, Allen/HinKamp/Ford teach the limitations of claim 15. Allen further discloses:
	wherein the at least one action further comprises sending a notification indicating that the wound has not experienced the expected healing over the time period to the provider mobile device ([0057], “Should the determination be made that one or more wounds is not healing appropriately, or a further condition or complication is presented, an alert may be routed by the wound management application to an assigned sales or clinical representative”).

Regarding claim 17, Allen/HinKamp/Ford teach the limitations of claim 15. Allen further discloses:
	further comprising sending a notification to the patient mobile device indicating that the second image of the wound should be taken ([0065], “A calendar within the application reminding the clinician of when each patient is due for wound measurements for outcomes management purposes would streamline the reimbursement authorization process”;  [0066], “For example, while current practices involves probing the wound bed to determine wound depth, which can lead to possible pain or discomfort, using a three-dimensional camera connected to image the wound can automatically populate wound dimension fields in the application and avoid the need for making physical contact with the wound”; [0039], “The wound images displayed in the wound images field may be images taken by any number of individuals, such as one or more health care providers, the consult owner, or even the patient”). 
	Allen describes reminding a clinician that it is time for updated measurements (See Allen, [0065]) and describes performing measurements using pictures taken of the wounds (See Allen, [0066]).  Allen additionally describes other individuals taking images of wounds (See Allen, [0039]).  Allen does not describe sending reminders for the patient device for updated measurements, as claimed.  However, substituting the patient device for the clinician device in reminding when the patient is due for updated measurements simply amounts to an obvious simple substitution of known elements. The prior art differs from the claim by the substitution of some components. The substituted components were known. The technical ability existed to substitute the components as claimed and the result of the substitution is predictable. (KSR B)

Regarding claim 19, Allen/HinKamp/Ford teach the limitation of claim 15. Allen further discloses: 
	extracting a baseline parameter from the first image ([0045] “For example, the patient data 408 may display data relating to physical measurements of one or more wounds for a given patient, such as length, width, depth, circumference dimensions, as well as others” – any of length, width, depth, circumference read on a baseline parameter). 
	determining an expected change to the baseline parameter based at least in part on a rule generated from an analysis of patient wound images taken over the time period 
([0057] “In the situation where a returning patient with one or more wounds is being assessed in accordance with step 609, following the assessment of each wound of a patient being monitored, the determination may be made whether healing of the respective wounds is progressing according to an appropriate timeline, as shown in step 613” – determination of healing of wound according to “appropriate timeline” reads on having an expected change to a baseline parameter of the wound);
 	extracting an updated parameter from the second image([0042] “Additionally, the image capture device 302 may be used to capture images of the tissue site 106 over time, in order for a clinician, sales representative, clinical representative, or other interested party to properly monitor how well the tissue site 106 is healing”, [0057] teaches tracking wound healing progress of a returning patient and that “The clinician may make one or more of these determinations, or alternatively, in some embodiments, the wound management application may make a determination for each wound based on the inputs received for each wound, such as wound dimensions or images, as part of step 609” – using wound dimensions or images reads on extracting an updated parameter for a returning patient.) 
	determining that a difference between the baseline parameter and the updated parameter is less than the expected change ([0053] “The outcomes management module 540 may include a variety of capabilities related to tracking wound healing progression data, which may include data related to wound descriptors, wound measurements, wound images, therapy status, and other appropriate clinical notes. For example, in some embodiments, the outcomes management module 540 may communicate with the wound data module 518 in order for comparing beginning wound dimensions and descriptions with periodic measurements and descriptions taken following periods of administered therapy;  [0057] “In the situation where a returning patient with one or more wounds is being assessed in accordance with step 609, following the assessment of each wound of a patient being monitored, the determination may be made whether healing of the respective wounds is progressing according to an appropriate timeline, as shown in step 613. The clinician may make one or more of these determinations, or alternatively, in some embodiments, the wound management application may make a determination for each wound based on the inputs received for each wound, such as wound dimensions or images, as part of step 609. The wound management application may also allow for the clinician to enter clinical progress reports (CPRs), which may be shared with regional sales and clinical representatives. Should the determination be made that one or more wounds is not healing appropriately, or a further condition or complication is presented, an alert may be routed by the wound management application to an assigned sales or clinical representative, as shown in step 615” – reads on the change being less than expected if wound is not healing appropriately). 

Regarding claim 20, Allen/HinKamp disclose the limitation of claim 15. Allen further discloses:
	determining an estimated length, an estimated width, and an estimated depth of the wound in the first image and in the second image ([0037], “A wound dimensions field may allow for dimensions of the wound to be entered, including length, width, and depth of the wound. The wound dimensions may be either manually entered into the wound dimensions field or alternatively may be automatically determined by the wound management application based on three-dimensional analysis of the wound images”; [0043] teaches that multiple images are obtained, “Additionally, the image capture device 302 may be used to capture images of the tissue site 106 over time”). 
	 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US20170053073) in view of HinKamp (US Publication 20130262155A1), further in view of Ford et. al. (US Publication 20150205936), further in view of
Gurevich et al (WO2018018160A1). 

Regarding Claim 21, Allen/HinKamp/Ford do not teach, but Gurevich, which is directed to methods and systems for characterizing tissue utilizing machine learning, does teach: 
	wherein the expected healing over the time period is determined by a wound healing ruleset constructed by a machine learning algorithm that analyzes wound images with the wound healing outcomes ([0076] FIG. 15 illustrates an exemplary use of a neural network to predict clinical data (healing time) of a wound based on a model trained on fluorescence images of the wound/tissue as described in connection with FIGS. 13 and 14”; [0155] “The method may further comprise using the records of the database as input for a machine learning algorithm, e.g. a supervised machine learning algorithm, for generating a predictive model 428”). 
Allen/HinKamp/Ford teach a system of receiving two images of a wound, determining a time period that has elapsed, determining by comparing the images that the wound has not experienced an expected amount of healing, implementing at least one action in response involving a change to a prescription, obtaining preauthorization for the medication from an insurance provider, the preauthorization results are sent to the mobile device, a confirmation is received from the device to order the medication, and the prescription information is sent to a pharmacy for fulfillment, but do not teach that the system determines expected healing time using a ruleset constructed by a machine learning algorithm. Gurevich does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Allen/HinKamp/Ford with these teachings of Gurevich, to use machine learning to predict an expected healing time for a wound, with the motivation of using the advantages of machine learning in pattern recognition in the context of medical imaging (Gurevich [0006]).  


Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 
	Examiner respectfully requests the Applicant provide citations to support for amended limitations in the specification in the interest of expediting prosecution.  
112(a) Rejections
	Applicant’s arguments have been considered and are persuasive. The 112(a) rejection of Claims 1-13 is withdrawn in view of Applicant’s citations to relevant portions of the specification to provide adequate support.  
	
112(b) Rejections
	The 112(b) rejections of claims 1-8 are withdrawn in view of Applicant’s amendments to Claim 1.  

101 Rejections
	On page 13-14, Applicant summarizes 101 rejections and argues that the claims recite a technical solution to a technical problem and are thus patent eligible under Step 2A or 2B. Applicant summarizes MPEP 2106.04(a)(I) and 2106.05(a) and argues that even if the claims are directed to an abstract idea, they would still be eligible because they amount to significantly more. 
	On page 13, Applicant presents detailed arguments pertaining to claims 1-13 arguing that Claim 1 recites eligible subject matter when viewed as a whole in light of the specification and argues that the claim recites an improvement to prior art which constitutes a practical application, citing to instant specification para. [0008] and [0010] as presenting a problem and solution respectively. Applicant further asserts that Claim 1 recites a technical solution to the technical problems that the current systems do not automatically discover errors in prescriptions based on the properties of a wound image.  Examiner respectfully disagrees with Applicant’s rationale.  Per MPEP 2105.06(a), “An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.”  Applicant’s specification has not identified a technical problem. The problems identified at [0008] pertaining to pharmacy staff having little knowledge of a wound and patients not complying with a treatment regimen are conventional problems, and not technical problems caused by the technological environment to which the claim is confined (a computer system).  
	Applicant argues (bottom of page 15) that the current systems do not automatically discover errors in prescriptions based on the properties in an image of a wound. Examiner respectfully disagrees, as Applicant has not clearly identified any technical problem that Applicant’s claimed invention is solving.  Applicant hasn’t pointed to anything in applicant’s spec that describes a technical problem.  
	Regarding Claim 9, Applicant offers no particular arguments other than to state that insofar as amended claim 9 recites subject matter similar to amended claim 1, the rejection should be withdrawn for similar reasons. This argument is unpersuasive; see response to Claim 1 and updated 101 rejections section above. 
	At page 17, Applicant argues 101 rejection of Claims 15-17, 19-22, again citing to paras. [0008] and [0010] of instant specification. Applicant offers a similar argument as Claim 1, asserting that the amended claim 15 recites a “technical solution to the technical problem that pharmacy staff may need to call the patient to assess the wound healing process and determine whether refills are needed because pharmacies may have little knowledge of the state of the wound and the healing process.”  Examiner respectfully disagrees; as with Claim 1 above, the problems identified at [0008] pertaining to pharmacy staff having little knowledge of a wound and patients not complying with a treatment regimen are conventional problems, and not technical problems caused by the technological environment to which the claim is confined (a computer system).  
	For these reasons, the 101 rejection is maintained.  The 101 has been updated to reflect amended claim language.  Examiner has reviewed specification and does not see a path forward with respect to subject matter eligibility rejection.  Applicant may wish to take into account the lack of subject matter eligibility when deciding whether to continue with prosecution.  

103 Rejections
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New grounds of rejection has been necessitated by Applicant’s amendments. Rejections have been maintained as 103 Rejections.  


Conclusion
The following relevant art not cited is made of record: 

	US Patent 8548828B1, which teaches a system for disease management using machine learning evaluation of images for diagnostic purposes	
	US Publication 20080071161A1, which teaches a system and method for tracking healing progress of a wound using wound images
	US Publication 20160342752A1, which teaches obtaining prior authorization for a prescription before fulfilling the order 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619